 510DECISIONSOF NATIONALLABOR RELATIONS BOARDK-Mart,aDivisionof S. S.KresgeCompany;Gallenkamp Stores Co.;MercuryDistributingCompany; Acme QualityPaints:F & G Merchan-dising;Hollywood Hat Co.;and Besco Enterprises,Inc.andRetail Clerks Union Local#770, Re-tailClerks International Association,AFL-CIO,Petitioner.Cases 21-CA-6937 and 21-RC-9309October 31, 1968SUPPLEMENTAL ORDER AND DIRECTION OFSECOND ELECTIONBY CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND ZAGORIAOn December 30, 1966, the National Labor Rela-tionsBoard issued a Decision and Order' in theabove-entitled complaint proceeding in which theBoard found that the Respondents refused to bargainwith Local #770 in violation of Section 8(a)(5) and(1) of the National Labor Relations Act, as amended.The Board, therefore, issued an appropriate bar-gaining order. Thereafter, the Respondents petitionedthe Court of Appeals for the Ninth Circuit to reviewand set aside the Board's Order. The court, althoughagreeingwith the Board's unit determination andjoint-employer finding, found, contrary to the Board,that certain literature prepared and distributed by theUnion contained substantialcampaign misrepresenta-tions which prevented a free choice on the part of theemployees.'The court, therefore, reversed theBoard's Decision in part, invalidated the election, andremanded the case for proceedings in accordance withits opinion.In considering the matter before us, we accept asthe law of this case the court's findings and conclu-sions.The matter having been thus remanded to theBoard, it is hereby ordered that the complaint in Case21-CA-6937, insofar as it alleges that the Re-spondents have unlawfully refused to bargain with theUnion, be, and hereby is, dismissed.IT ISFURTHER ORDERED that the proceeding in Case21-RC-9309 be, and it hereby is, reopened and theCertification of Representatives issued by the Boardon September 9, 1965, be, and it hereby is, vacated.IT IS FURTHER ORDERED that Case 21-RC-9309be, and it hereby is, remanded to the RegionalDirector for Region 21 for the purpose of holding asecond election.[Direction of Second Election omitted from pub-lication. ]1162 NLRB 4982Gallenkamp Stores Co v N L R.B.,402 F.2d 525(C.A. 9).173 NLRB No. 84